DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed June 23, 2021 (hereinafter “06/23/21 Amendment") has been entered, and fully considered.  In the 06/23/21 Amendment, claims 1, 3, 5-9, 12, 14, 16, & 17 were amended, claims 10, 11, & 18 were cancelled (claim 2 was cancelled in a prior amendment), and claims 19-21 were newly added.  Therefore, claims 1, 3-9, 12-17, & 19-21 are now pending in the application.
3.	The 06/23/21 Amendment has overcome the drawing objections, claim objections, and prior rejections under §§ 112(a), 112(b), & 103 previously set forth in the Non-Final Office Action mailed 03/23/21 (“03/23/21 Action”).
4.	New drawing objections, claim objections, and rejections under §§ 112(a), 112(b), & 103 are set forth herein, necessitated by Applicant’s Amendment.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
6.	New dependent claim 21 requires “a third switch and a fourth switch, the third switch facing the first switch such that when the first switch is operated, the third switch is pushed, the fourth switch facing the second switch such that when the second switch is operated, the fourth switch is pushed.”  While the drawing figures depict buttons (34) opposing switches (25) [see not depict switches opposing switches, particularly, a third switch facing a first switch such that when the first switch is operated, the third switch is pushed, nor a fourth switch facing a second switch such that when the second switch is operated, the fourth switch is pushed.    
	As such, the drawings must show the foregoing claimed features of new dependent claim 21, or the features should be canceled from the claim.  No new matter should be entered.

Claim Objections
7.	Claim 1 is objected to because of the following informalities:  
	a.	In claim 1, lines 19-20, the recitation of “when the second switch is pushed from the proximal side to the distal side along the longitudinal axis” should instead recite --when the second switch is pushed from the proximal side toward the distal side along the longitudinal axis-- to more accurately describe the direction/manner in which the switch is pushed (as well as to be consistent with the limitations concerning the direction/manner in which the first switch is pushed, at lines 12-13 of the claim).  
b.	In claim 1, lines 13-15, the recitation of “and the first switch being configured to turn off the first energy output by being when the pushing of the first switch is released” should instead recite --and the first switch being configured to turn off the first energy output when the pushing of the first switch is released--.  NOTE: the recitation of “by being” was deleted in the 01/21/21 Amendment, however it appears again in the instant amendment to claim 1.  It should again be deleted for grammatical reasons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
.

9.	Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
10.	New claim 21 recites:
21. 	The energy treatment instrument according to claim 1, further comprising a third switch and a fourth switch, the third switch facing the first switch such that when the first switch is operated, the third switch is pushed, the fourth switch facing the second switch such that when the second switch is operated, the fourth switch is pushed.

There is no support in the as-filed Specification (or the priority application) for a device having opposing switches [i.e., switches facing one another] configured such that operation of one switch pushes the opposing switch.
While Applicant’s Specification (published as U.S. 2018/0271587 on Sept. 27, 2018) distinguishes between switches [e.g., switches (25)] and buttons [e.g., buttons (34)], and describes (and depicts) how pushing a switch (25) can result in a button (34) opposing/facing the switch (25) also being pushed [see, e.g., ¶’s [0063], [0076], and FIGS. 11, 12, & 14 of the published application], Examiner can find no language or description to support the foregoing limitations, or, at the very least, to reasonably convey to one of ordinary skill in the art that a third switch (facing a first switch) is pushed when the first switch is operated, and that a fourth switch (facing a second switch) is pushed when the second switch is operated.  Moreover, the drawing figures also fail to convey support for this newly added claim.  


12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.	Claims 3, 4, 9, & 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
14.	Claim 3 recites the limitation “the switch” in line 3.  This recitation renders the claim indefinite, as it is not clear whether the recited “switch” is referring to the “first switch” or the “second switch” recited in independent claim 1 (from which claim 3 depends).  Clarification is required.   
15.	Claim 4 recites the limitation “the switch” in line 6.  This recitation renders the claim indefinite, as it is not clear whether the recited “switch” is referring to the “first switch” or the “second switch” recited in independent claim 1 (from which claim 4 depends).  Clarification is required.   
16.	Claim 9 is rejected as ultimately depending from a claim (claim 4) rejected under 35 U.S.C. 112(b).
17.	Claim 21 recites the limitation “a third switch and a fourth switch, the third switch facing the first switch such that when the first switch is operated, the third switch is pushed, the fourth switch facing the second switch such that when the second switch is operated, the fourth switch is pushed” in lines 2-4.  This recitation renders the claim indefinite, as no limitations are provided describing or defining the necessary structural connections between the first and third e.g., the first switch) would result in another switch (e.g., the third switch) being “pushed,” nor does the specification provide a basis/standard for ascertaining how the claimed function for each switch pairing could be achieved.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.       Claims 1, 5-8, 12, 13, 15, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0141981 to Price et al. (“Price”) in view of U.S. Patent Application Publication No. 2013/0304066 to Kerr et al. (“Kerr”), and further in view of U.S. Patent Application Publication No. 2009/0125023 to Stephen et al. (“Stephen”) and U.S. Patent Application Publication No. 2013/0267975 to Timm et al. (“Timm”).  
21.       Regarding claim 1, Price teaches an energy treatment instrument comprising:
an end effector for treating tissue [end effector (140) - ¶[0034]; FIG. 2];
a support portion [shaft assembly (130) - ¶[0034]; FIG. 2] extending along a longitudinal axis [longitudinal axis of shaft assembly (130) – FIG. 2], including a distal end [end of shaft assembly (130) near end effector (140) – see ¶[0023], FIG. 2] and a proximal end [end of shaft assembly (130) near handle assembly (120) - see ¶[0023], FIG. 2], and including a distal side attached to the end effector [as broadly as claimed, a side of shaft assembly (130) that engages or is otherwise attached to end effector (140) – FIG. 2];
a handle main body [body (122) of handle assembly (120) - ¶[0034], FIG. 2] provided at a proximal side of the support portion [FIG. 2], and including a portion formed to surround the proximal end of the support portion [as seen in FIG. 2, a portion of body (122) surrounds the proximal end of shaft (130)]; 
a first switch [button (125) - ¶[0036]; FIG. 2] provided on a first side surface of the portion surrounding the proximal end of the support portion in the handle main body [see FIG. 2], the first switch including an operation surface protruding from the first side surface [button (125) includes a raised surface that protrudes from the first side surface – see FIG. 2]…, the first switch [(125)] being configured to turn on a first energy output from the end effector when the operation surface of the first switch is pushed [see ¶[0036] (“In the present example, RF energy is transmitted to electrode surface (150) in response to actuation of button (125) on handle assembly (120)”].
	A.	POSITION OF FIRST SWITCH 
below the longitudinal axis (annotated).  

    PNG
    media_image1.png
    350
    513
    media_image1.png
    Greyscale

                As such, Price does not teach the (emphasized) limitation of: 
the first switch including an operation surface protruding from the first side surface and extending in a direction that intersects the longitudinal axis.
            However, Kerr, in a similar field of endeavor, teaches an energy treatment instrument comprising: an end effector for treating tissue [electrode assembly (10) having opposing jaw members (12) and (14) - ¶[0039]; FIG. 1A]; a support portion [shaft (16) - ¶[0039]; FIG. 1A] extending along a longitudinal axis [shaft (16) defines longitudinal axis “A-A” - ¶[0039]], including a distal end [distal end (18) - ¶[0039]; FIG. 1A] and a proximal end [proximal end (20) - ¶[0039]; FIG. 1A], and including a distal side attached to the end effector [as broadly as claimed, a side of shaft (16) at the distal end that engages or is otherwise attached to the electrode assembly (10) – see FIG. 1A]; a handle main body [housing (4) - ¶[0039]; FIG. 1A] provided at a proximal side of the support portion [(16)] [see FIG. 1A], and including a portion formed to surround the proximal 
Additionally, as shown in the annotated excerpt of FIG. 3A of Kerr (below), the switch includes an operation surface [a surface of activation member (38a) - ¶’s [0051]-[0052]; FIG. 3A] protruding from the side surface [FIG. 3A] and extending in a direction that intersects the longitudinal axis.

    PNG
    media_image2.png
    211
    574
    media_image2.png
    Greyscale

Further, the switch assembly (8) in Kerr is used for turning on a first energy output from the end effector [¶’s [0048]-[0052]].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Price to move the location of button (125) so that button (125) is positioned such that its operation surface (which protrudes from the side surface) extend[s] in a direction that intersects the longitudinal axis, as taught by Kerr, since such a modification amounts merely to a rearrangement of parts, which has been held to be an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device (emphasis added); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).     
B.	MOVEMENT/BIASING OF FIRST SWITCH 
The combination of Price and Kerr (as set forth above) does not teach the limitations concerning the pushing of the switch, namely the following (emphasized) claim limitations:
the first switch being configured to turn on a first energy output from the end effector when the operation surface of the first switch is pushed, the first switch being configured to operate when the first switch is pushed from a first position at the proximal side to a second position towards the distal side along the longitudinal axis, and the first switch being configured to turn off the first energy output by being when the pushing of the first switch is released.
            However, Stephen, in a similar field of endeavor, teaches an electrosurgical instrument (100) including an actuator mechanism (120) that is actuated to energize an electrode (116) [¶’s [0043]-[0045]], and alternated between a first state (“off”) and a second state (“on”) [¶’s [0044]-[0045]].  Stephen additionally teaches that actuator mechanism (120) is configured or biased in the “off” position for safety purposes [see ¶[0047]], and that actuating the mechanism (120) activates the second state (“on”) while releasing the mechanism activates the first state (“off”) [e.g., ¶[0047], claim 2]. 
Stephen further teaches that actuator mechanism (120) may comprise a number of different types and configurations, and teaches the interchangeability of a push-button (such as that of Price and Kerr) with a slide [see ¶[0046]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price and Kerr such that a slide be used in place of button (125), and positioned/configured such that an operation note: it is the Examiner’s positon that it would be routine for one skilled in the art to position/configure the slide such that it is either pushed distally or pulled proximally (in this case, pushed distally) to turn on an energy output as a mere matter of design choice], and the slide being configured to turn off the first energy output when the pushing of the slide is released (i.e., biased in the “off” position for safety purposes – Stephen, ¶[0047]), since such a modification amounts merely to the simple substitution of one known element (a slide as taught by Stephen) for another (the push button of Price/Kerr), yielding predictable results (turning on an energy output of the end effector) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
	C.	SECOND SWITCH 
The combination of Price, Kerr, and Stephen (as set forth above) does not teach:
a second switch provided on a second side surface of the portion surrounding the proximal end of the support portion in the handle main body, the second side surface being on an opposite side of the first side surface, the second switch being configured to operate when the second switch is pushed from the proximal side to the distal side along the longitudinal axis, the first switch being symmetrical to the second switch relative to the longitudinal axis.  
	Timm, in a similar field of endeavor, teaches switch assemblies for handheld ultrasonic surgical instruments [Timm, Abstract], and to ultrasonic and electrosurgical systems that allow surgeons to perform cutting and coagulation [Timm, ¶[0002]].  Timm further teaches a switch arrangement wherein a right switch button (5062) and a left switch button (5066) are symmetrically positioned on opposite sides of a handle assembly [see, e.g., FIG. 109] so as to accommodate clinicians that are right or left handed [e.g., ¶[0548]; see also right and left switch buttons (5162, 5166) in FIGS. 110 & 111, and described in ¶[0550]].     
duplicate of the first switch (slide) of Price, Kerr, and Stephen (which is configured to operate when pushed from the proximal side to the distal side along the longitudinal axis as established above) be provided as a second switch (slide) on the opposite side of the first side surface, and symmetrical with the first switch (slide) relative to the longitudinal axis, so as to provide the benefit/advantage of accommodating clinicians that are right or left handed, as taught by Timm.  
22.	Regarding claim 5, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Price further teaches wherein the handle main body [body (122)] includes an opposite surface [top surface of body (122) – FIG. 2] located on a side [top side of body (122) – FIG. 2] opposite to a side [bottom side of body (122) – FIG. 2] on which a movable handle [trigger (128) - ¶[0034]; FIG. 2] is provided, and the first side surface is located between the movable handle and the opposite surface [the side surface of Price containing the slide switch (as modified) is located between trigger (128) and the top surface – see FIG. 2]. 
23.	Regarding claim 6, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Price further teaches wherein the first switch is positioned within a movable range of a thumb in a posture in which the handle main body is held between a base position of the thumb and a base position of an index finger [with reference to FIG. 2, to grasp the device, a thumb would be on a first side of instrument (110) (i.e., the side containing the slide switch (as modified to replace button (125)) and within a movable range of the thumb, while the fingers would be placed on the opposite side of the instrument (110) so as to be able to wrap around between a base position of a thumb and a base position of an index finger]. 
24.	Regarding claim 7, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action. 
Price further teaches wherein the handle main body [(122)] includes a finger-placement portion in which fingers are placed when gripped by hand [e.g., around movable trigger (128) - ¶[0034]; FIG. 2, or around pistol grip (124) when not actuating trigger (128)], and the first switch is provided at a position deviated from the finger-placement portion [provided on the side surface as established in the rejection of claim 1 above – see also FIG. 2]. 
25.	Regarding claim 8, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Timm further teaches wherein a function corresponding to the first switch is different from a function corresponding to the second switch [Timm teaches that activation of the switches (5062, 5066) can result in the generator executing the same or different algorithms -e.g., ¶[0548]]. 
 26.	Regarding claim 12, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Price (as modified) further teaches wherein the first switch is provided on a plane including the longitudinal axis and orthogonal to a plane formed by a locus of a moving movable handle [trigger (128) – see ¶[0034]; FIG. 2].
27.	Regarding claim 13, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Price further teaches wherein part of the handle main body [(122)] provided to surround the support portion [(130)] is a cylindrical portion having a cylindrical shape [shown in FIG. 2].
claim 15, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Price further teaches a movable handle [trigger (128) – ¶[0034]; FIG. 2] attached to be movable with respect to the handle main body [(122)] for operating the end effector [¶[0027]]. 
29.	Regarding claim 17, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Price further teaches wherein the switch and a handle overlap along an axis perpendicular to the longitudinal axis [along an axis that extends through both the switch and a portion of the body of trigger (128) and is perpendicular to the longitudinal axis of the device – see FIG. 2]. 
30.	Regarding claim 19, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Price (as modified above in the rejection of independent claim 1 such that the first switch and the duplicate second switch each comprise slide switches that are pushed) further teaches wherein the first switch and the second switch are push-type switches [as broadly as claimed, the “slide” switches are “push-type” switches in that a user has to push the slide in order to activate the switch - as established in the rejection of independent claim 1 above].  

31.	Claims 3, 16, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Price, Kerr, Stephen, and Timm, and further in view of U.S. Patent Application Publication No. 2015/0066026 to Hart et al. ("Hart").
32.	Regarding claim 3, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
	The combination of Price, Kerr, Stephen, and Timm does not, however, teach:
a shaft member rotatably supporting the switch; and 

Hart, in a similar field of endeavor, teaches forceps (10) configured for grasping, electrically treating, and electrically (including electro-mechanically) dissecting tissue [¶[0052]].  Forceps (10) includes multiple switch assemblies configured to facilitate electrical activation of forceps (10) in various modes of operation, e.g., an electrical treatment mode and an electrical cutting mode [¶[0052]].  
With reference to ¶’s [0094]-[0098], FIG. 9A, and annotated FIG. 9B of Hart (provided below), a two-mode rotating switch assembly (550) is configured for activation in a first mode for sealing tissue, and a second mode for cutting tissue [¶[0094]].  Biasing members (555a, 555b) are configured to keep the switch assembly (550) biased in a neutral position.

    PNG
    media_image3.png
    318
    628
    media_image3.png
    Greyscale

Annotated FIG. 9B of Hart
Outer rotating member (554) includes a pair of generally opposed grasping arms (556a, 556b), each including an outwardly-protruding nub (557a, 557b), respectively, disposed at the free end thereof to facilitate grasping and rotating arms (556a, 556b) [¶[0096]].  Rotation of arms (556a, 556b) from the neutral position in a first direction, e.g., a clockwise direction, as first mode (sealing), while sufficient rotation of arms (556a, 556b) from the neutral position in a second, opposite direction, e.g., a counterclockwise direction, activates two-mode rotating switch assembly (550) for operation in the second mode (cutting) [¶[0096]].
In Hart, a first energy output from the end effector is turned on [activating the sealing mode] by pushing the operation surface [grasping arms (556a, 556b)] of the switch [(550)] from a first position [neutral position] at the proximal side toward a second position [clockwise] at the distal side along the longitudinal axis [the first or neutral position of nub (557a) is proximal to the second or distal position of nub (557a) along the axis as shown in FIG. 9B], and the first energy output is turned off by being returned to the first position by releasing pushing [as a result of the action of biasing members (555a, 555b)] [¶’s [0094]-[0098], FIGS. 9A, 9B].
Hart further teaches a shaft member rotatably supporting the switch [the support for inner rotating member (552) - ¶’s [0095], [0097], FIG. 9B]; and a button [button (562) - ¶[0097]; FIG. 9B] provided inside the handle main body [FIGS. 9A-9B] and pushed by the first switch rotating about the shaft member to detect an input of an ON/OFF status change of the first energy output [sealing] [¶[0097]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price, Kerr, Stephen, and Timm to utilize/implement the two-mode rotating switch assembly (550) of Hart -which is similarly activated by pushing, and is similarly turned off when the pushing is released (as described above), since such modification amounts merely to the substitution of one known switch mechanism for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
33.	Regarding claim 16, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 

wherein, when the operation surface of the first switch is pushed to the second position, an entire surface of the first switch is positioned obliquely relative to the longitudinal axis.  
Hart, in a similar field of endeavor, teaches forceps (10) configured for grasping, electrically treating, and electrically (including electro-mechanically) dissecting tissue [¶[0052]].  Forceps (10) includes multiple switch assemblies configured to facilitate electrical activation of forceps (10) in various modes of operation, e.g., an electrical treatment mode and an electrical cutting mode [¶[0052]].  
With reference to ¶’s [0094]-[0098], FIG. 9A, and annotated FIG. 9B of Hart (provided above), a two-mode rotating switch assembly (550) is configured for activation in a first mode for sealing tissue, and a second mode for cutting tissue [¶[0094]].  Biasing members (555a, 555b) are configured to keep the switch assembly (550) biased in a neutral position.
Outer rotating member (554) includes a pair of generally opposed grasping arms (556a, 556b), each including an outwardly-protruding nub (557a, 557b), respectively, disposed at the free end thereof to facilitate grasping and rotating arms (556a, 556b) [¶[0096]].  Rotation of arms (556a, 556b) from the neutral position in a first direction, e.g., a clockwise direction, as viewed in annotated FIG. 9B above, activates two-mode rotating switch assembly (550) for operation in the first mode (sealing), while sufficient rotation of arms (556a, 556b) from the neutral position in a second, opposite direction, e.g., a counterclockwise direction, activates two-mode rotating switch assembly (550) for operation in the second mode (cutting) [¶[0096]].
In Hart, a first energy output from the end effector is turned on [activating the sealing mode] by pushing the operation surface [grasping arms (556a, 556b)] of the switch [(550)] from a first position [neutral position] at the proximal side toward a second position [clockwise] at the distal side along the longitudinal axis [the first or neutral position of nub (557a) is proximal to the second or distal position of nub (557a) along the axis as shown in FIG. 9B], and 
Hart further teaches a shaft member rotatably supporting the switch [the support for inner rotating member (552) - ¶’s [0095], [0097], FIG. 9B]; and a button [button (562) - ¶[0097]; FIG. 9B] provided inside the handle main body [FIGS. 9A-9B] and pushed by the first switch rotating about the shaft member to detect an input of an ON/OFF status change of the first energy output [sealing] [¶[0097]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price, Kerr, Stephen, and Timm to utilize/implement the two-mode rotating switch assembly (550) of Hart -which is similarly activated by pushing, and is similarly turned off when the pushing is released (as described above), since such modification amounts merely to the substitution of one known switch mechanism for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	As modified to include the switch (550) of Hart, upon pushing the operation surface [grasping arms (556a, 556b)] of the first switch [(550)] to the second position [identified in annotated FIG. 9B of Hart above] where an entire surface of the first switch [an entire side surface of either of grasping arms (556a, 556b)] is positioned obliquely relative to the longitudinal axis [an entire side surface of either of grasping arms (556a, 556b) would be angled with respect to the longitudinal axis].
34.	Regarding claim 20, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
The combination of Price, Kerr, Stephen, and Timm does not, however, teach:

Hart, in a similar field of endeavor, teaches forceps (10) configured for grasping, electrically treating, and electrically (including electro-mechanically) dissecting tissue [¶[0052]].  Forceps (10) includes multiple switch assemblies configured to facilitate electrical activation of forceps (10) in various modes of operation, e.g., an electrical treatment mode and an electrical cutting mode [¶[0052]].  
With reference to ¶’s [0094]-[0098], FIG. 9A, and annotated FIG. 9B of Hart (provided above), a two-mode rotating switch assembly (550) is configured for activation in a first mode for sealing tissue, and a second mode for cutting tissue [¶[0094]].  Biasing members (555a, 555b) are configured to keep the switch assembly (550) biased in a neutral position.
Outer rotating member (554) includes a pair of generally opposed grasping arms (556a, 556b), each including an outwardly-protruding nub (557a, 557b), respectively, disposed at the free end thereof to facilitate grasping and rotating arms (556a, 556b) [¶[0096]].  Rotation of arms (556a, 556b) from the neutral position in a first direction, e.g., a clockwise direction, as viewed in annotated FIG. 9B above, activates two-mode rotating switch assembly (550) for operation in the first mode (sealing), while sufficient rotation of arms (556a, 556b) from the neutral position in a second, opposite direction, e.g., a counterclockwise direction, activates two-mode rotating switch assembly (550) for operation in the second mode (cutting) [¶[0096]].
In Hart, a first energy output from the end effector is turned on [activating the sealing mode] by pushing the operation surface [grasping arms (556a, 556b)] of the switch [(550)] from a first position [neutral position] at the proximal side toward a second position [clockwise] at the distal side along the longitudinal axis [the first or neutral position of nub (557a) is proximal to the second or distal position of nub (557a) along the axis as shown in FIG. 9B], and 
Hart further teaches a shaft member rotatably supporting the switch [the support for inner rotating member (552) - ¶’s [0095], [0097], FIG. 9B]; and a button [button (562) - ¶[0097]; FIG. 9B] provided inside the handle main body [FIGS. 9A-9B] and pushed by the first switch rotating about the shaft member to detect an input of an ON/OFF status change of the first energy output [sealing] [¶[0097]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price, Kerr, Stephen, and Timm to utilize/implement the two-mode rotating switch assembly (550) of Hart -which is similarly activated by pushing, and is similarly turned off when the pushing is released (as described above), since such modification amounts merely to the substitution of one known switch mechanism for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	As modified to include the switch (550) of Hart, the first switch is provided on a first projection [as broadly as claimed, outer rotating member (554) is a “first projection” as it extends/projects from the housing - ¶[0096]; FIG. 9B] of the portion surrounding the proximal end of the support portion, and the second switch [the duplicated switch provided on the opposing side as established in the rejection of claim 1 above] is provided on a second projection [outer rotating member (554) of the second switch is a “second projection” as it extends/projects from the housing (on the opposing side) - ¶[0096]; FIG. 9B] of the portion surrounding the proximal end of the support portion.  



Claims 4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Price, Kerr, Stephen, and Timm, and further in view of U.S. Patent Application Publication No. 2015/0141980 to Jadhav et al. ("Jadhav").
36.       Regarding claims 4 & 9, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
            Stephen is silent regarding the working components of the slide switch.  As such, the combination of Price, Kerr, and Stephen does not teach:
a button provided inside the handle main body and detecting an input of an ON/OFF status change of the first energy output, wherein: the button is pushed by a sliding movement of the switch and is capable of detecting the input (claim 4), and 
wherein the button is provided at a position overlapping the first switch with respect to the longitudinal axis (claim 9).
However, the use of a button or contact disposed in the path of a slider to detect an input (resulting in an activation event) was well known in the art before the effective filing date of the claimed invention.   
As an example, Jadhav, in a similar field of endeavor, teaches electrosurgical forceps having an end effector assembly including first and second jaw members [Abstract].  With reference to FIGS. 1B-1C, Jadhav teaches an actuator (199) [shown as a slider] positioned on the side of housing (20) that moves from an un-actuated position [FIG. 1B] to an actuated position [FIG. 1C], in order to activate suction [¶[0051]].  In some embodiments, Jadhav teaches that a button or contact (not shown) may be disposed at the end of the path of movement of actuator (199) such that when actuator (199) is moved to the actuated position [in FIG. 1C], the button or electrical contact initiates suction [¶[0051]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price, Kerr, Stephen, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

37.       Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Price, Kerr, Stephen, and Timm, and further in view of U.S. Patent Application Publication No. 2007/0260238 to Guerra ("Guerra").
38.	Regarding claim 14, the combination of Price, Kerr, Stephen, and Timm teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action. 
The combination of Price, Kerr, Stephen, and Timm does not, however, teach wherein another switch is provided on the finger-placement portion.
Guerra, in a similar field of endeavor, teaches a surgical device (endoscopic forceps (200) - ¶[0021]; FIG. 4], including an activation switch (100) that may be configured to activate a monopolar energy mode, a bipolar energy mode, or a combination thereof [¶[0021]; FIG. 4].  Guerra further teaches that one or more activation switches (100) can be disposed on surgical device (200) (for instance, on the housing (210) and/or on the handle assembly (230)) e.g., three activation switches (100), (100a), and (100b) [¶[0021]; FIG. 4].  With reference to FIG. 4, switch (100b) is provided on the finger-placement portion [on movable handle (234) - ¶’s [0021], [0033]; FIG. 4].  
            It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Price, Kerr, Stephen, & Timm such that another switch is provided on the finger-placement portion [moveable trigger (128) of Price] so as to allow for activation of a different type of energy (e.g., monopolar, bipolar, or a combination thereof) that is different from the type of RF energy activated by slide switch (125), as taught by Guerra, thereby increasing the versatility of the device.       

Response to Arguments
39.	As noted above, new drawing objections, claim objections, and rejections under §§ 112(a), 112(b), & 103 are set forth herein, necessitated by Applicant’s Amendment.
40.	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive (in view of the current Amendment to independent claim 1).  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are presented herein as set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
41.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 
                                                                                                                                                                                                       

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794